Case 18-00200-jkf     Doc 30      Filed 03/11/19 Entered 03/11/19 15:09:16       Desc Main
                                  Document      Page 1 of 7


                IN THE UNITED STATES BANKRUPTCY COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA

In re                                         :   Chapter 7

WILTON ARMETALE, INC., aka                    :
WAPITA, INC.,

               Debtor            :                Case No. 16-16779 (JKF)
________________________________

WILTON ARMETALE, INC., aka    :
WAPITA, INC. and
ARTESANIAS HACIENDA REAL S.A. :
De C.V.

                     Plaintiffs               :

              v.                              :

GORDON BROTHERS COMMERCIAL & :
INDUSTRIAL LLC,
                                              :   Adversary No. 18-200
               Defendant                      :
________________________________


                         MEMORANDUM OPINION
        The Court’s own review of the causes of action raised in the above captioned

adversary prompted it to examine the jurisdictional basis for these claims. After a

thorough analysis of the record, the Court concludes that it lacks subject matter

jurisdiction over the Plaintiff’s claims. For that reason, this adversary proceeding will be

dismissed.
Case 18-00200-jkf      Doc 30     Filed 03/11/19 Entered 03/11/19 15:09:16         Desc Main
                                  Document      Page 2 of 7


Background

       This complaint was brought in the above-captioned Chapter 7 proceeding.

Because the Chapter 7 Trustee appointed to administer the estate 1 would typically be

the party in interest to bring suit, it was unclear to the Court why he was not the plaintiff

in this suit. It was at this point that the Court became unsure as to whether it had subject

matter jurisdiction in the first instance. In such circumstance, a federal court is obligated

to determine whether it has subject matter jurisdiction before proceeding to the merits of

the case. See In re Spree.Com Corp., 295 B.R. 762, 768 (Bankr. E.D. Pa. 2003)

(“Bankruptcy courts, like any federal court, are obliged to raise sua sponte the question

of their subject matter jurisdiction.”)

Subject Matter Jurisdiction and
Claims Against Third Parties

       Jurisdiction of the bankruptcy court begins with the grant of authority to the

district court:

       (a) Except as provided in subsection (b) of this section, the district courts
       shall have original and exclusive jurisdiction of all cases under title 11.

       (b) Except as provided in subsection (e)(2), and notwithstanding any Act
       of Congress that confers exclusive jurisdiction on a court or courts other
       than the district courts, the district courts shall have original but not
       exclusive jurisdiction of all civil proceedings arising under title 11 or arising
       in or related to cases under title 11.

28 U.S.C. § 1334. From there, bankruptcy cases are referred to the bankruptcy judges:

       Each district court may provide that any or all cases under title 11 and any
       or all proceedings arising under title 11 or arising in or related to a case
       under title 11 shall be referred to the bankruptcy judges for the district.


1
 David A. Eisenberg was appointed as the Chapter 7 Trustee in this case on September 27,
2016.
                                               2
Case 18-00200-jkf      Doc 30    Filed 03/11/19 Entered 03/11/19 15:09:16           Desc Main
                                 Document      Page 3 of 7


28 U.S.C. § 157(a). The District Court for the Eastern District of Pennsylvania has

referred all such cases. See Local Rules of United States District Court for the Eastern

District of Pennsylvania, L.R. 1.1.1(d).

       The bankruptcy judge is empowered to enter final judgment on those matters

central to a bankruptcy case:

       Bankruptcy judges may hear and determine all cases under title 11 and all
       core proceedings arising under title 11, or arising in a case under title 11,
       referred under subsection (a) of this section, and may enter appropriate
       orders and judgments, subject to review under section 158 of this title.

28 U.S.C. § 157(b)(1). The Third Circuit has held that a proceeding is core if it involves

a substantive right provided by title 11, or if it is a proceeding that, by its nature, could

arise only in the context of bankruptcy. In re Marcus Hook Dev. Park, Inc. 943 F.2d 261,

267 (3d Cir.1991).

       However, in addition to cases and core proceedings, the bankruptcy judge may

also hear “related” proceedings:

       A bankruptcy judge may hear a proceeding that is not a core proceeding
       but that is otherwise related to a case under title 11. In such proceeding,
       the bankruptcy judge shall submit proposed findings of fact and
       conclusions of law to the district court, and any final order or judgment
       shall be entered by the district judge after considering the bankruptcy
       judge's proposed findings and conclusions and after reviewing de novo
       those matters to which any party has timely and specifically objected.

28 U.S.C. § 157(c)(1). A proceeding is “related to” a bankruptcy case if it “could

conceivably have [an] effect on the estate being administered in bankruptcy.” Pacor Inc.

v. Higgins, 743 F.2d 984, 994 (3d Cir.1984), overruled on other grounds by Things

Remembered, Inc. v. Petrarca, 516 U.S. 124, 116 S.Ct. 494, 133 L.Ed.2d 461 (1995).

       As to the parties’ statements as to jurisdiction in their pleadings, they agree that

                                               3
Case 18-00200-jkf      Doc 30     Filed 03/11/19 Entered 03/11/19 15:09:16          Desc Main
                                  Document      Page 4 of 7


some level of jurisdiction in this Court exist but differ as to its extent. The Plaintiff avers

that this action constitutes a core proceeding, specifically one that involves

administration of the estate, avoidance and recovery of fraudulent transfers, and other

proceedings affecting the liquidation of the estate. See Compl. ¶ 3 (asserting jurisdiction

under 28 U.S.C. § 157(b)(2)(A), (H), and (O)). The Defendant denied that this Complaint

alleges a core proceeding and stated, instead, that the action was related to this

bankruptcy proceeding. Ans. ¶ 3. This disagreement alone was enough to prompt the

Court to investigate the Complaint’s jurisdictional basis.

The Complaint and its
Effect on the Estate

       The Complaint pleads 4 counts 2 each of which alleges prepetition misdeeds on

the part of the Defendant. Prior to filing bankruptcy these claims belonged to the Debtor.

As expected, the Debtor’s schedules list claims against Gordon Bros. among its

property. See Schedule A/B, Item #74, Causes of Action against Third Parties, Rider

appearing after p.4. After the filing of the Chapter 7 proceeding, such claims belong to

the debtor’s estate. See 11 U.S.C. § 541(a)(1) (including in the estate all legal and

equitable interests of the debtor in property as of the commencement of the case); see

also In re Covenant Partners, L.P., No. AP 16-226, 2017 WL 1532548, at *3 (Bankr.

E.D. Pa. Apr. 25, 2017) (including among such interests lawsuits against third parties)




2
 Counts I and II alleged violations of the Pennsylvania Voidable Transfer statute, 12 P.S.
§§5104 and 5105, Count III alleges aiding and abetting a fiduciary breach and commercial
bribery, and Count IV pleads unjust enrichment.
                                               4
Case 18-00200-jkf       Doc 30     Filed 03/11/19 Entered 03/11/19 15:09:16             Desc Main
                                   Document      Page 5 of 7


Trustee’s Disposition of the
Claims Against Gordon Bros.

       That does not mean, however, that the Trustee would necessarily decide to bring

suit. Compromise or release of such claims might be in the estate’s best interests where

circumstances so indicate. In reviewing the Trustee’s administration of this estate, it

appears that the claims against Gordon Bros. were bargained away as part of a larger

settlement. In February 2018, the Trustee filed a Motion for Authority to make an Interim

Distribution and to Pay Partial Compensation to Professionals. Case No. 16-16779,

Docket # 124. Co-Plaintiff Artesanias objected but a settlement was reached which

required, among other things, that the Trustee abandon certain claims against specified

third parties. Id., Docket # 132, Ex. A, ¶ 8a. That settlement provided that the claims

against Gordon Bros., and others were abandoned. 3 Id., Docket # 157, Stipulation and

Consent Order Resolving Response to Proposed Abandonment Order, ¶ 1. The

Stipulation was approved by the Bankruptcy Court. Id., Docket # 159. Most importantly,

the Trustee’s divestiture of the estate’s interest in the claims against Gordon Bros.

appears to have been complete: neither the Wilton estate 4 nor the Jeffery estate 5 is

entitled to share in any proceeds which might result from this lawsuit. Id. ¶ 2.

       This last fact is crucial in determining whether this Court may exercise even the

limited subject matter jurisdiction which may apply to non-core matters. If the estate can


3
  Section 554 of the Bankruptcy Code permits a trustee to abandon any property of the estate
which is either burdensome or of inconsequential value. 11 U.S.C. § 554(a). Such property is
deemed abandoned to the debtor. 5 Collier on Bankruptcy, ¶ 554.01 [16th ed]
4
  It requires repeating that abandonment of these claims is to Wilton and not its estate. Wilton
was acquired prepetition by an affiliate of Artesanias. See Compl. ¶¶ 7, 23. This explains why
Wilton and Artesanias appear as co-Plaintiffs.
5
  Ivan Jeffery, the former principal of Wilton, Inc., is currently a Chapter 7 Debtor in Case No. 16-
                                                 5
Case 18-00200-jkf         Doc 30   Filed 03/11/19 Entered 03/11/19 15:09:16   Desc Main
                                   Document      Page 6 of 7


expect no recovery from the Gordon Bros. litigation, then the outcome of the suit cannot

affect the estate. What remains then is a dispute between two non-debtors. This Court

is not the place to adjudicate that claim.

Summary

         When the Chapter 7 Trustee abandoned the estate’s claims against the

Defendant, this Court became deprived of subject matter jurisdiction to hear the claim.

For that reason, the Court must dismiss this adversary proceeding.

         An appropriate Order follows.

                                                  BY THE COURT

         .BSDI
Date:
                                                  Jean K. FitzSimon
                                                  United States Bankruptcy Judge




15037.
                                              6
Case 18-00200-jkf   Doc 30   Filed 03/11/19 Entered 03/11/19 15:09:16   Desc Main
                             Document      Page 7 of 7


Copies to:

Plaintiffs’ Counsel
Barry Goldin, Esquire
3744 Barrington Drive
Allentown, PA 18104
barrygoldin@earthlink.net

John R.K. Solt, Esquire
Gateway Professional Center
2045 Westgate Drive, Suite 404B
Bethlehem, PA 18017
jsolt.soltlaw@rcn.com

Defendant’s Counsel
Robert Lapowsky, Esquire
Evan Coren, Esquire
STEVENS & LEE
620 Freedom Business Center, Suite 200
King of Prussia, PA 19406
rl@stevenslee.com
ebc@stevenslee.cm

Kevin C. Quigley, Esquire
CHOATE HALL & STEWART LLP
Two International Place
Boston, MA 02110
kquigley@choate.com




                                         7
